Citation Nr: 1640649	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-42 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative changes of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1983 to December 1987 and from July 1988 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this appeal is now with the VA RO in Pittsburg, Pennsylvania.  The Board remanded this appeal in February 2014.

In the Introduction section of the February 2014 remand, the Board noted that the record consisted of a physical paper claims file and an electronic paperless file with records contained in Virtual VA.  Since the issuance of that remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists entirely of electronic records contained in Virtual VA and the Veterans Benefits Management System.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected thoracolumbar spine disability renders him unable to secure or follow a substantially gainful occupation.  Rather, he has indicated that he continues to work despite pain and other limiting symptoms of the disability.  See correspondence from the Veteran, received in September 2014.  The Board therefore concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to the service-connected lumbar spine disability in July 2014.  The report for that examination includes range-of-motion measurements for the Veteran's thoracolumbar spine, to include descriptions of where objective evidence of painful motion begins and the Veteran's range-of-motion following repetitive use of the thoracolumbar spine.  However, the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  In that regard, the Board observes that the United States Court of Appeals for Veterans Claims (Court) recently issued a new precedential opinion that directly impacts this case.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the July 2014 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA thoracolumbar spine examination that complies with Correia and includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected thoracolumbar spine disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2015), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's thoracolumbar spine, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected thoracolumbar spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c) Conduct neurological testing to assess the nature and severity of the Veteran's service-connected lumbar radiculopathy of the right lower extremity that is associated with the service-connected thoracolumbar spine disability.

d) Provide a description of the functional impact of the Veteran's service-connected thoracolumbar spine disability, to include a description of how the disability affects or likely affects his ability to perform work and work-like tasks.  For example, indicate the extent to which the disability affects his ability to sit, stand, and/or walk; lift and/or carry; and perform postural activities such as bending, kneeling, and crouching.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




